                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   BARBARO ROSAS and GUADALUPE                              CASE NO. C18-0112-JCC
     TAPIA, as individuals an on behalf of all
10
     similarly situated persons,                              ORDER
11
                                Plaintiffs,
12          v.

13   SARBANAND FARMS, LLC, et al.,
14                              Defendants.
15

16          This matter comes before the Court on the Washington State Department of Labor &
17   Industries’ (“L&I”) motion to file an amicus brief in support of Plaintiffs’ request to certify a
18   question to the Washington Supreme Court (Dkt. No. 137). Having thoroughly considered the
19   parties’ briefing and the relevant record, the Court finds oral argument unnecessary and hereby
20   GRANTS the motion for the reasons explained herein.
21   I.     BACKGROUND
22          On June 13, 2019, the Court granted in part and denied in part Plaintiffs’ motion for
23   partial summary judgment on their claims arising under the Farm Labor Contractors Act
24   (“FLCA”), Wash. Rev. Code § 19.30.010 et seq. (See Dkt. No. 134). The Court dismissed
25   Plaintiffs’ claims as to “class members who were initially sent to California pursuant to a
26   contract between CSI and Defendant Munger Bros. or Crowne Cold Storage and later transferred

     ORDER
     C18-0112-JCC
     PAGE - 1
 1   by Growers to Washington, and for whose transfer CSI did not receive an additional fee.” (Id. at

 2   14.) Plaintiffs have filed a motion seeking reconsideration of the Court’s dismissal of these

 3   claims or, in the alternative, to certify the following question to the Washington Supreme Court:

 4   “whether a farm labor contractor subject to FLCA includes an entity that receives a flat fee to

 5   simultaneously recruit and supply agricultural workers to work in one state before beginning

 6   work in Washington state?” (Dkt. No. 135.) L&I moves to file an amicus brief in support of

 7   Plaintiffs’ request to certify the above question to the Washington Supreme Court. (Dkt. No.

 8   137; see Dkt. No. 137-1.)
 9   II.    DISCUSSION

10          District courts have “broad discretion” regarding the appointment of amici. Hoptowit v.

11   Ray, 682 F.2d 1237, 1260 (9th Cir. 1982), abrogated on other grounds by Sandin v. Conner, 515

12   U.S. 472 (1995). “[T]he classic role of amicus curiae [includes] assisting in a case of general

13   public interest, supplementing the efforts of counsel, and drawing the court’s attention to law that

14   escaped consideration.” Miller-Wohl Co. v. Comm’r of Labor & Indus. State of Mont., 694 F.2d

15   203, 204 (9th Cir. 1982). District courts frequently welcome amicus briefs from non-parties

16   “concerning legal issues that have potential ramifications beyond the parties directly involved or

17   if the amicus has unique information or perspective that can help the court beyond the help that

18   the lawyers for the parties are able to provide.” Skokomish Indian Tribe v. Goldmark, 2013 WL

19   5720053, slip op. at 1 (W.D. Wash. 2013) (internal quotation omitted) (quoting NGV Gaming,

20   Ltd. v. Upstream Point Molate, LLC, 355 F. Supp. 2d 1061, 1067 (N.D. Cal. 2005)).

21          The Court finds that L&I’s participation would be useful in resolving Plaintiffs’ pending

22   motion for reconsideration or, in the alternative, to certify a question to the Washington Supreme

23   Court. L&I is charged with administering and enforcing laws governing employment standards

24   in Washington, including the FLCA. See Wash. Rev. Code § 43.22.270(4); see also Wash. Rev.

25   Code §§ 19.30.130, 19.30.160. The issues presented may have ramifications beyond the current

26   parties as to the enforcement of the FLCA in Washington, making L&I’s input appropriate.


     ORDER
     C18-0112-JCC
     PAGE - 2
 1   III.   CONCLUSION

 2          For the foregoing reasons, L&I’s motion to file an amicus brief (Dkt. No. 137) is

 3   GRANTED. L&I shall file its amicus brief no later than August 2, 2019.

 4          DATED this 30th day of July 2019.




                                                         A
 5

 6

 7
                                                         John C. Coughenour
 8                                                       UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-0112-JCC
     PAGE - 3
